 

Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

EMPLOYMENT AGREEMENT (“Agreement”), dated as of September 14, 2018, by and
between Corporation, a Delaware corporation (the “Company”), and Diane (Vogt)
Faro (the “Executive”).

 

WHEREAS, the Company and the Executive have entered into an employment agreement
(the “Original Agreement”) as of May 5, 2016, by and between the Company and the
Executive;

 

WHEREAS, the Original Agreement terminated on May 5, 2018;

 

WHEREAS, the Executive has continued to be employed by the Company as Chief
Executive Officer since such termination; and

 

WHEREAS, the Company desires to continue to employ the Executive, and the
Executive desires to continue employment with the Company, on the terms
described in this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other valid consideration, the sufficiency of which is acknowledged, the parties
hereto agree as follows:

 

Section 1.                   Employment.

 

1.1.             Term. The Company agrees to employ the Executive, and the
Executive agrees to be employed by the Company, in each case pursuant to this
Agreement, commencing on September 14, 2018 (the “Commencement Date”) and ending
on May 5, 2019, unless terminated earlier in accordance with Section 3 hereof or
extended by the parties by mutual agreement in writing (the “Term”).

 

1.2.             Duties. During the Term, the Executive shall serve as Chief
Executive Officer of the Company, and shall serve in such other positions as an
officer or director of the Company and such affiliates of the Company as the
Company may request from time to time. In all positions, the Executive shall
perform such duties, functions and responsibilities during the Term as directed
by the Board of Directors of the Company (the “Board”).

 

1.3.             Location. The Executive will commute to the Company’s office
located in Carrollton, Texas, although Executive acknowledges that her position
will require travel and the performance of work on behalf of the Company away
from the Company’s headquarters.

 

1.4.             Exclusivity. During the Term, the Executive shall devote her
full business time and attention to the business and affairs of the Company,
shall faithfully serve the Company, and shall conform to and comply with the
lawful and reasonable directions and instructions given to her by the Board.
During the Term, the Executive shall use her best efforts to promote and serve
the interests of the Company and shall not engage in any other business
activity, provided that the Executive shall be entitled to engage in corporate,
civic or charitable activity, so long as such activity would not interfere with
the performance of Executive’s duties as an executive, violate written Company
policies, violate applicable law, or otherwise adversely affect the Company’s
business, which shall specifically include, but shall not be limited to,
Executive’s partial ownership of, and provision of advisory services to,
National Benefit Programs, LLC.

 



 1 

 

 

Section 2.                   Compensation.

 

2.1.             Salary. During the Term, Executive will be paid a base salary
at an annualized rate of $450,000 (the “Base Salary”). The Base Salary shall be
paid to Executive payable in accordance with the Company’s normal and customary
payroll practices as in effect from time to time and shall be subject to all
applicable withholdings and deductions.

 

2.2.             Annual Bonus. The Executive shall be eligible to receive an
annual bonus payable in shares of common stock of the Company (“Annual Bonus”)
of up to fifty percent (50%) of the Executive’s Base Salary as of the end of the
calendar year to which such bonus relates, as determined in the sole discretion
of the Board based upon performance goals established in advance of or early in
each such year by the Board. For calendar year 2017, the Executive and the
Company agree that, notwithstanding anything to the contrary (including any
provision in the Original Agreement), the Executive will receive an Annual Bonus
of $162,375 payable to the Executive within 30 days following the date of this
Agreement. Any other Annual Bonus will be paid at the time and on such
conditions as are generally applicable to the bonus payments made by the Company
to similarly situated employees, provided that such payment shall be made no
later than ninety (90) days following the end of the calendar year to which such
bonus relates, so long as Executive is employed by the Company, without having
provided notice of resignation or receiving notice of termination, on the
payment date, except as otherwise provided herein. The shares of common stock
used to pay any Annual Bonus shall be valued at the closing price of the
Company’s common stock as reported on the Nasdaq Stock Market or such other
national securities exchange on which the Company’s common stock is listed (or
if not listed, the closing price of such shares on the OTC Bulletin Board) on
the date of grant.

 

2.3.             [Intentionally left Blank]

 

2.4.             Benefits. During the Term, the Executive shall be entitled to
participate in the Company’s employee benefit plans, including such retirement,
insurance, medical, dental, and other employee benefit plans, as may be
maintained by the Company from time to time, on the same terms as similarly
situated employees of the Company.

 

2.5.             Vacation. During the Term, the Executive shall be entitled to
vacation in accordance with the Company’s vacation policy as may be in effect
from time to time.

 

2.6.             Rental Home. During the Term, the Company shall reimburse the
Executive for (i) the reasonable costs of rental of an apartment in or around
Dallas, Texas, up to a maximum of $3,500 per month, and (ii) the reasonable
costs for Executive to fly to and from Dallas, Texas.

 

2.7.             Business and Entertainment Expenses. The Company shall pay or
reimburse the Executive for all commercially reasonable business out-of-pocket
expenses that the Executive incurs during the Term in performing her duties
under this Agreement, upon presentation of documentation satisfactory to Company
of the incurrence of such expense and in accordance with the expense
reimbursement policy of the Company as approved by the Board and in effect from
time to time.

 

Section 3.                   Employment Termination.

 

3.1.             Termination by the Company Other Than For Cause or Death or
Disability; Termination by Executive for Good Reason. In the event that the
Executive’s employment is terminated by the Company other than for a reason set
forth in Sections 3.2 or 3.4, or the Executive terminates her employment for
“Good Reason,” then, in addition to any Base Salary earned but unpaid through
the date of termination and any accrued but unused vacation time as of the date
of termination (the “Accrued Obligations”), the Company shall continue to pay
the Executive her then current Base Salary following the date of the termination
of the Executive’s employment the later of (i) May 5, 2019 and (ii) six months
following the Executive’s termination date (the “Continuation Period”). The
Company’s obligations to make the payments and provide the benefits set forth in
this Section 3.1 (other than the Accrued Obligations) shall be conditioned upon:
(x) the Executive’s continued compliance with her obligations under Section 4 of
this Agreement, and (y) the Executive’s execution, delivery and non-revocation
within sixty (60) days following the Executive’s termination date of a valid and
enforceable general release of claims (other than claims for post-termination
payments and benefits pursuant to this Section 3.1) in favor of the Company and
related persons/entities and mutual non-disparagement agreement (the “Release”)
in a form acceptable to the Company. In the event that the Executive breaches
any of the covenants set forth in Section 4 of this Agreement, the Company’s
obligations to make any payments under this Section (other than Accrued
Obligations) will automatically and immediately terminate. The severance
payments set forth in this Section 3.1 shall commence as soon as practicable
following the effectiveness of the Release; provided that, to the extent
required by Section 409A of the Internal Revenue Code of 1986, as amended, and
the Treasury Regulations and other guidance promulgated thereunder (“Section
409A”), if the 60-day period described above begins in one calendar year and
ends in the following calendar year, then any payment that, but for this
proviso, would have been made in the first such calendar year shall be deferred
and paid on the first normal payroll date of the Company in the second calendar
year, with each subsequent payment to be made as though no such delay had
occurred. “Good Reason” shall mean (a) a material change, without the
Executive’s written consent, of (i) the nature and scope of the authorities,
powers, functions or duties assigned to the Executive, or (ii) the Executive’s
compensation, which material change is not cured within thirty (30) days after
written notice by the Executive to the Company identifying the material change,
which notice must be provided within thirty (30) days of the occurrence of the
material change giving rise to Good Reason, (b) the Company’s breach of any
material terms of this Agreement and such breach is not cured to the reasonable
satisfaction of Executive within thirty (30) days after written notice by the
Executive to the Company identifying the breach, which notice must be provided
within thirty (30) days of the occurrence of the breach giving rise to Good
Reason, or (c) relocation of the Executive’s primary office more than thirty
(30) miles from Dallas, Texas, without Executive’s written consent, which
written notice by Executive of termination for Good Reason must be provided
within thirty (30) days of the occurrence of the relocation. Notwithstanding the
foregoing, the Company's appointment of a new Chief Executive Officer during the
Term shall not constitute Good Reason and the Executive agrees to cooperate with
such transition should it occur.

 



 

 

 

3.2.             Termination by the Company For Cause. The Company may terminate
the Executive’s employment with the Company during the Term in the event the
Executive engages in conduct, or fails to take any action, which constitutes
Cause. Upon the termination of Executive’s employment for Cause during the Term,
the Executive will receive the Accrued Obligations. For purposes of this
Agreement, “Cause” shall mean that the Board has made a good faith determination
that the Executive has engaged in any of the following:

 

(a)                any indictment for, conviction of, or plea of guilty or nolo
contendere to, (x) any felony or (y) any crime (whether or not a felony)
involving fraud, breach of trust or moral turpitude, whether of the United
States or any state thereof or any similar foreign law to which the Executive
may be subject;

 

(b)                any willful or grossly negligent failure by the Executive to
comply with any written rules, regulations, policies or procedures of the
Company that, if not complied with, would reasonably be expected to have a
material adverse effect on the business or financial condition of the Company;
or

 

(c)                the Executive’s material breach of the Executive’s covenants
contained in Section 4 of this Agreement, or the Executive’s willful material
breach of the Executive’s obligations or representations contained in any other
Section of this Agreement or other agreement with the Company by which the
Executive may be bound; provided, however, that in the case of a termination by
the Company pursuant to subsections (b) and (c) above, the Company shall, in the
event that the conduct or actions constituting Cause are capable of cure, first
provide the Executive with written notice of the conduct or actions constituting
Cause within thirty (30) days of the occurrence of the conduct or actions, and
then give the Executive thirty (30) days from the date of such notice to cure
the Executive’s conduct or actions.

 



 

 

 

3.3.             Termination by the Executive Other Than for Good Reason. The
Executive may terminate the Executive’s employment for any reason during the
Term other than for Good Reason, upon thirty (30) days prior written notice to
the Company. The Company, in its sole discretion, may choose to relieve
Executive of some or all of her duties during the notice period described in the
immediately preceding sentence, in which case the Executive will continue to
receive her regular pay and benefits through the end of such notice period. Upon
the termination of the Executive’s employment by the Executive during the Term
other than for Good Reason, the Company’s sole obligations shall be to provide
Executive with the Accrued Obligations.

 

3.4.             Termination of Employment by Company for Disability or Death.
The Company may terminate the Executive’s employment during the Term for
disability (as determined under the Company’s long-term disability plan as in
effect from time to time) upon thirty (30) days prior written notice to the
Executive. Executive’s employment will automatically terminate upon the
Executive’s death. Upon the termination of the Executive’s employment with the
Company during the Term for disability or death, the Company’s sole obligations
shall be to provide Executive with the Accrued Obligations.

 

3.5.             Exclusive Remedy. The foregoing payments upon termination of
the Executive’s employment shall constitute the exclusive payments due the
Executive upon a termination of her employment.

 

3.6.             Resignation from All Positions. Upon the termination of the
Executive’s employment with the Company for any reason, the Executive shall be
deemed to have resigned, as of the date of such termination, from all positions
she then holds as an officer, director, employee and member of the Board (and
any committee thereof) and any of the Company’s affiliates.

 

3.7.             Cooperation. During the longer of the Continuation Period or a
period of three (3) months following the date of the Executive’s termination,
the Executive agrees to reasonably cooperate with the Company upon reasonable
request of the Board and to be reasonably available to the Company with respect
to matters arising out of the Executive’s services to the Company and its
affiliates. This cooperation includes but is not limited to providing Company
with all information known to her related to claims, controversies, disputes, or
complaints of which she has any knowledge or that may relate to her or her
employment with Company and appearing and giving testimony in any forum. The
Company shall reimburse the Executive for out-of-pocket expenses reasonably
incurred by Executive in connection with Executive’s obligations under this
Section 3.7.

 

Section 4.                   Unauthorized Disclosure; Non-Solicitation;
Non-Competition; Proprietary Rights.

 

4.1.             Unauthorized Disclosure. The Executive agrees and understands
that in the Executive’s position with the Company, the Executive has been and
will be exposed to, and the Company hereby agrees that it will provide the
Executive access to, confidential, proprietary, and non-public information
relating to the Company, its affiliates, and/or third parties including, without
limitation, technical information, intellectual property, medical information,
business and marketing plans, strategies, customer information and lists,
software, other information concerning the products, promotions, development,
financing, expansion plans, business policies and practices of the Company and
its affiliates and other forms of information considered by the Company and its
affiliates to be confidential and in the nature of trade secrets (including,
without limitation, ideas, research and development, know-how, formulas,
technical data, designs, drawings, specifications, customer and supplier lists,
pricing and cost information and business and marketing plans and proposals)
(collectively, the “Confidential Information”). The Executive agrees that at all
times during the Executive’s employment with the Company and thereafter, the
Executive shall not, directly or indirectly: (i) disclose any Confidential
Information to any individual, corporation, partnership, limited liability
company, association, trust or other entity or organization (each a “Person”)
without the prior written consent of the Company; or (ii) use or attempt to use
any Confidential Information, except, in each case, in connection with
Executive’s employment with the Company during the Term or required by law, in
which case the Executive shall provide the Company with written notice of such
requirement as far in advance as possible of such anticipated disclosure so as
to enable the Company to seek (with Executive’s cooperation) an appropriate
protective order or confidential treatment. Nothing in this Section 4.1 shall
prohibit the Executive from disclosing Confidential Information that has become
publicly available other than by disclosure by the Executive in violation of
this Section 4.1, nor shall anything in this Agreement prohibit or restrict the
Executive from reporting possible violations of federal law or regulation to any
governmental agency or entity, including but not limited to the U.S. Department
of Justice, the U.S. Securities and Exchange Commission, the U.S. Congress, and
any agency Inspector General, or making other disclosures that are protected
under the whistleblower provisions of federal law or regulation.

 



 

 

 

4.2.             Non-Competition. By and in consideration of the Company’s
entering into this Agreement and the payments to be made and benefits to be
provided by the Company hereunder, and in further consideration of the Company’s
agreement to provide the Executive access to the Confidential Information of the
Company and its affiliates, the Executive agrees that, in the event that the
Executive’s employment is terminated by the Company for Cause, or by the
Executive without Good Reason, the Executive shall not, for a one-year period
following the termination of the Executive’s employment (the “Restriction
Period”), directly or indirectly, own, manage, operate, join, control, be
employed by, or participate in the ownership, management, operation or control
of, or be connected in any manner with, including, without limitation, holding
any position as a stockholder, director, officer, consultant, independent
contractor, employee, partner, or investor in, any Competitive Enterprise (as
defined below); provided, that in no event shall ownership of two percent (2%)
or less of the outstanding securities of any class of any issuer whose
securities are registered under the Securities Exchange Act of 1934, as amended,
standing alone, be prohibited by this Section 4.2, so long as the Executive does
not have, or exercise, any rights to manage or operate the business of such
issuer other than rights as a stockholder thereof. For purposes of this
paragraph, “Competitive Enterprise” shall mean any Person that offers or
provides products or services, or engaged in any business, of the type offered
by Company or its affiliates or which the Company or its affiliates has
documented plans to offer during the Restriction Period. Notwithstanding
anything to the contrary set forth above, the restrictions in this Section shall
not apply to Executive’s partial ownership of, and provision of advisory
services to, National Benefit Programs, LLC.

 

4.3.             Non-Solicitation. In the event that the Executive’s employment
is terminated by the Company for Cause, or by the Executive without Good Reason,
the Executive shall not, during the Restricted Period: (i) directly or
indirectly contact, induce, solicit (or assist any Person to contact, induce or
solicit) for employment, or hire, any Person who is, or within twelve (12)
months prior to the date of such contact, inducement, solicitation or hire was,
a director, officer or employee of the Company or any of its affiliates; or (ii)
on behalf of any Competitive Enterprise, solicit or attempt to solicit, directly
or by assisting others, the business of any customer or prospective customer of
the Company or its affiliates with whom the Executive had material conduct
during her employment with the Company, or induce or attempt to induce, directly
or by assisting others, any such customer or prospective customer of the Company
or its affiliates to cease doing business with, or materially alter, or
interfere with, its business relationship with, the Company or its affiliates.
Notwithstanding anything to the contrary set forth above, the restrictions in
this Section shall not apply to Executive’s partial ownership of, and provision
of advisory services to, National Benefit Programs, LLC.

 



 

 

 

4.4.             Return of Property. Upon termination of the Executive’s
employment with the Company, or the earlier request of Company, the Executive
shall promptly return to the Company all property, keys, notes, memoranda,
writings, lists, files, reports, customer lists, correspondence, tapes, disks,
cards, surveys, maps, logs, machines, technical data and any other tangible
product or document which has been produced by, received by or otherwise
submitted to the Executive during or prior to the Executive’s employment with
the Company, and any copies thereof in her (or capable of being reduced to her)
possession, custody, or control.

 

4.5.             Proprietary Rights. The Executive shall disclose promptly to
the Company any and all inventions, discoveries, and improvements (whether or
not patentable or registrable under copyright or similar statutes), and all
patentable or copyrightable works, initiated, conceived, discovered, reduced to
practice, or made by her, either alone or in conjunction with others, during the
Executive’s employment with the Company and related to the business or
activities of the Company and its affiliates, or using the Company’s resources
or facilities (the “Developments”). Except to the extent any rights in any
Developments constitute a work made for hire under the U.S. Copyright Act, 17
U.S.C. § 101 et seq. that are owned ab initio by the Company and/or its
applicable affiliate, the Executive assigns all of her right, title and interest
in and to all Developments (including all intellectual property rights therein)
to the Company or its nominee without further compensation, including all rights
or benefits therefor, including without limitation the right to sue and recover
for past and future infringement. The Executive acknowledges that any rights in
any Developments constituting a work made for hire under the U.S. Copyright Act,
17 U.S.C. § 101 et seq. are owned upon creation by the Company and/or its
applicable affiliate as the Executive’s employer. Whenever requested to do so by
the Company, the Executive shall execute any and all applications, assignments
or other instruments which the Company shall deem necessary to apply for and
obtain trademarks, patents or copyrights of the United States or any foreign
country or otherwise protect the interests of the Company and its affiliates
therein or herein (including to vest Company or its nominee with sole ownership
of all Developments). These obligations shall continue beyond the end of the
Executive’s employment with the Company with respect to the Developments, and
shall be binding upon the Executive’s employers, assigns, executors,
administrators and other legal representatives. In connection with her execution
of this Agreement, the Executive has informed the Company in writing of any
interest in any inventions or intellectual property rights that she holds as of
the date hereof. If the Company is unable for any reason, after reasonable
effort, to obtain the Executive’s signature on any document needed in connection
with the actions described in this Section 4.5, the Executive hereby irrevocably
designates and appoints the Company and its duly authorized officers and agents
as the Executive’s agent and attorney in fact to act for and in the Executive’s
behalf to execute, verify and file any such documents and to do all other
lawfully permitted acts to further the purposes of this Section with the same
legal force and effect as if executed by the Executive.

 

4.6.             Confidentiality of Agreement. Other than with respect to
information required to be disclosed by applicable law and Section 4 of this
Agreement, Executive agrees not to disclose the terms of this Agreement to any
Person; provided the Executive may disclose this Agreement and/or any of its
terms to the Executive’s immediate family, financial advisors, attorneys, and,
subject to Company’s prior approval as to content, to prospective employers of
Executive, so long as every such person to whom the Executive makes such
disclosure agrees not to disclose the terms of this Agreement further. Executive
agrees to notify, and consents to the notification by the Company of, any
subsequent employer or other Person for whom the Executive may be performing
services of Executive’s rights and obligations under Section 4 of this
Agreement.

 



 

 

 

4.7.             Remedies. The Executive agrees that any breach of the terms of
this Section 4 would result in irreparable injury and damage to the Company for
which the Company would have no adequate remedy at law; the Executive therefore
also agrees that in the event of said breach or any threat of breach, the
Company shall be entitled to an immediate injunction and restraining order to
prevent such breach and/or threatened breach and/or continued breach by the
Executive and/or any and all Persons acting for and/or with the Executive,
without having to prove damages or post security, in addition to any other
remedies to which the Company may be entitled at law or in equity, including,
without limitation, those set forth in Section 3.1. The terms of this Section
4.7 shall not prevent the Company from pursuing any other available remedies for
any breach or threatened breach hereof, including, without limitation, the
recovery of damages from the Executive. The Executive and the Company further
agree that the provisions of the covenants contained in this Section 4 are
reasonable and necessary to protect the legitimate business interests of the
Company and its affiliates because of the Executive’s access to Confidential
Information and her material participation in the operation of such businesses.
Executive further agrees that any claims she may have against the Company,
whether under this Agreement or otherwise, will not constitute a defense to
enforcement of the restrictions set forth in this Section 4. If any covenant set
forth in this Section 4 is deemed invalid or unenforceable for any reason, it is
the intention of Executive and the Company that such covenants be equitably
reformed or modified only to the extent necessary to render them valid and
enforceable in all respects. In the event that the time period and/or geographic
scope referenced above is deemed unreasonable, overbroad, or otherwise invalid,
it is the intention of Executive and the Company that the enforcing court reduce
or modify the time period and/or geographic scope only to the extent necessary
to render such covenants reasonable, valid, and enforceable in all respects. The
Executive acknowledges and agrees that the restrictions set forth in this
Section 4 are in addition to, and not in lieu of, any non-competition,
non-solicitation, proprietary rights, unauthorized disclosure, or other
restrictive covenants by which Executive may be bound in favor of the Company or
its affiliates.

 

Section 5.                   Representation.

 

The Executive represents and warrants that (i) she is not subject to any
contract, arrangement, policy or understanding, or to any statute, governmental
rule or regulation, that in any way limits her ability to enter into and fully
perform her obligations under this Agreement and (ii) she is not otherwise
unable to enter into and fully perform her obligations under this Agreement. The
Executive further represents and warrants that she will abide by the policies,
rules, and regulations of Company as such policies, rules, and regulations may
be in effect from time to time during Executive’s employment with Company. The
Company acknowledges that Executive is permitted to continue her partial
ownership of, and provision of advisory services to, National Benefit Programs,
LLC.

 

Section 6.                   Withholding; Taxes.

 

All amounts paid to the Executive under this Agreement during or following the
Term shall be subject to withholding and other employment taxes imposed by
applicable law. The Executive shall be solely responsible for the payment of all
taxes relating to the payment or provision of any amounts or benefits paid to
the Executive hereunder or otherwise.

 

Section 7.                   Miscellaneous.

 

7.1.             Amendments and Waivers. This Agreement and any of the
provisions hereof may be amended, waived (either generally or in a particular
instance and either retroactively or prospectively), modified or supplemented,
in whole or in part, only by written agreement signed by the parties hereto;
provided, that, the observance of any provision of this Agreement may be waived
in writing by the party that will lose the benefit of such provision as a result
of such waiver. The waiver by any party hereto of a breach of any provision of
this Agreement shall not operate or be construed as a further or continuing
waiver of such breach or as a waiver of any other or subsequent breach, except
as otherwise explicitly provided for in such waiver. Except as otherwise
expressly provided herein, no failure on the part of any party to exercise, and
no delay in exercising, any right, power or remedy hereunder, or otherwise
available in respect hereof at law or in equity, shall operate as a waiver
thereof, nor shall any single or partial exercise of such right, power or remedy
by such party preclude any other or further exercise thereof or the exercise of
any other right, power or remedy.

 



 

 

 

7.2.             Assignment. This Agreement, and the rights and obligations
hereunder, may be assigned by the Company but may not be assigned by the
Executive, and any purported assignment by the Executive in violation hereof
shall be null and void.

 

7.3.             Notices. Unless otherwise provided herein, all notices,
requests, demands, claims and other communications provided for under the terms
of this Agreement shall be in writing. Any notice, request, demand, claim or
other communication hereunder shall be sent by (i) personal delivery (including
receipted courier service) or overnight delivery service by a reputable
commercial service, (ii) facsimile during normal business hours (9 a.m.-5 p.m.
local time of the recipient) on a business day, with confirmation of receipt, or
(iii) registered or certified mail, return receipt requested, postage prepaid
and addressed to the intended recipient as set forth below:

 

(a)If to the Executive, to the most recent address for the Executive on file
with the Company; and

 

(b)If to the Company, to:

 

JetPay Corporation
7450 Tilghman Street
Allentown, PA 18106
Attn: Greg Krzemien

 

with a copy (which shall not constitute notice) to:

 

Dechert LLP
Cira Centre
2929 Arch Street
Philadelphia, PA 19104
Attention: James A. Lebovitz
Telephone: (215) 994-4000
Facsimile: (215) 994-2222

 

All such notices, requests, consents and other communications shall be deemed to
have been given when received. Any party may change its facsimile number or its
address to which notices, requests, demands, claims and other communications
hereunder are to be delivered by giving the other parties hereto notice in the
manner then set forth.

 

7.4.             Governing Law; Dispute Resolution.

 

(a)                Governing Law. This Agreement shall be construed and enforced
in accordance with, and the rights and obligations of the parties hereto shall
be governed by, the laws of the State of Delaware, without giving effect to the
conflicts of law principles thereof.

 



 

 

 

(b)                Waiver of Jury Trial; Service of Process. Process in any
action or other proceeding under this Agreement may be served on any party
anywhere in the world. THE PARTIES HERETO HEREBY WAIVE THE RIGHT TO A TRIAL BY
JURY IN ANY ACTION OR OTHER PROCEEDING arising out of or relating to this
Agreement or the Executive’s employment by the Company, or the Executive’s or
the Company’s performance under, or the enforcement of, this Agreement.

 

7.5.             Section 409A. The parties intend that this Agreement shall be
interpreted to comply with Section 409A. Notwithstanding anything in this
Agreement to the contrary, any payments or benefits due hereunder that
constitute non-exempt “deferred compensation” (as defined in Section 409A) that
are otherwise payable by reason of the Executive’s termination of employment
will not be paid or provided to the Executive until the Executive has undergone
a “separation from service” (as defined in Section 409A). If, and only if, the
Executive is a “specified employee” (as defined in Section 409A) and a payment
or benefit provided for in this Agreement would be subject to additional tax
under Section 409A if such payment or benefit is paid within six (6) months
after the Executive’s separation from service, then such payment or benefit
shall not be paid (or commence) during the six-month period immediately
following the Executive’s separation from service except as provided in the
immediately following sentence. In such an event, any payment or benefits that
otherwise would have been made or provided during such six-month period and that
would have incurred such additional tax under Section 409A shall instead be paid
to the Executive in a lump-sum cash payment on the first business day following
the termination of such six-month period or, if earlier, within 15 days
following the date of the Executive’s death. The Executive’s right to receive
any installment payments under this Agreement shall be treated as a right to
receive a series of separate payments and, accordingly, each such installment
payment shall at all times be considered a separate and distinct payment as
permitted under Section 409A. If the Executive is entitled to any reimbursement
of expenses or in-kind benefits that are includable in the Executive’s federal
gross taxable income, the amount of such expenses reimbursable or in-kind
benefits provided in any one calendar year shall not affect the expenses
eligible for reimbursement or the in-kind benefits to be provided in any other
calendar year, and the reimbursement of an eligible expense must be made no
later than December 31 of the year after the year in which the expense was
incurred. The Executive’s right to reimbursement of expenses or in-kind benefits
under this Agreement shall not be subject to liquidation or exchange for another
benefit. Neither the Company nor any of its affiliates will be held liable for
any taxes, interest, penalties or other amounts owed by the Executive, including
as a result of the application of Section 409A.

 

7.6.             Severability. Whenever possible, each provision or portion of
any provision of this Agreement, including those contained in Section 4 hereof,
will be interpreted in such manner as to be effective and valid under applicable
law but the invalidity or unenforceability of any provision or portion of any
provision of this Agreement in any jurisdiction shall not affect the validity or
enforceability of the remainder of this Agreement in that jurisdiction or the
validity or enforceability of this Agreement, including that provision or
portion of any provision, in any other jurisdiction.

 

7.7.             Entire Agreement. This Agreement constitutes the entire
agreement between the parties, and supersedes all prior representations,
agreements (including the Original Agreement) and understandings (including any
prior course of dealings), both written and oral, between the parties with
respect to the subject matter hereof.

 

7.8.             Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all such
counterparts shall together constitute one and the same instrument.

 



 

 

 

7.9.             Binding Effect. This Agreement shall inure to the benefit of,
and be binding on, the successors and assigns of each of the parties, including,
without limitation, the Executive’s heirs and the personal representatives of
the Executive’s estate and any successor to all or substantially all of the
business and/or assets of the Company.

 

7.10.          General Interpretive Principles. The headings of the sections,
subsections, paragraphs, subparagraphs, clauses and subclauses of this Agreement
are for convenience of reference only and shall not in any way affect the
meaning or interpretation of any of the provisions hereof. Words of inclusion
shall not be construed as terms of limitation herein, so that references to
“include,” “includes,” and “including” shall not be limiting and shall be
regarded as references to non-exclusive and non-characterizing illustrations.

 

7.11.          Attorneys’ Fees. The Company shall pay Executive’s reasonable
attorneys’ fees arising out of the negotiation of this Agreement.

 



 

 

 

IN WITNESS WHEREOF, intending to be legally bound, the undersigned have executed
this Agreement, knowingly and voluntarily, as of the date first written above.

 

  JETPAY CORPORATION    

/s/ Diane (Vogt) Faro

Diane (Vogt) Faro

/s/ Gregory Krzemien  

By: Gregory Krzemien

Title: Chief Financial Officer

 



 

 